Citation Nr: 0528822	
Decision Date: 10/26/05    Archive Date: 11/09/05

DOCKET NO.  03-05 459A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of multiple joints.

2.  Entitlement to service connection for residuals of 
frostbite.

3.  Entitlement to service connection for gastritis and 
gastroenteritis.

4.  Entitlement to service connection for post-traumatic 
stress disorder.

5.  Entitlement to service connection for residuals of facial 
injuries.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from March 1959 to June 1959.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2001 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).   

A hearing was held before the undersigned Veterans Law Judge 
in July 2004.  The Board reopened and remanded the claims in 
a decision of November 2004.  The requested development has 
since been completed, and the case is now ready for appellate 
review.      


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claims, the evidence necessary to substantiate the 
claims, and what evidence was to be provided by the veteran 
and what evidence the VA would attempt to obtain on his 
behalf. 

2.  The preponderance of the evidence shows that the 
veteran's current degenerative joint disease of multiple 
joints was not manifested until many years after service and 
is not related to active duty service or any incident 
therein.

3.  There is no competent evidence that the veteran currently 
has residuals of frostbite.

4.  The preponderance of the evidence shows that the 
veteran's current gastrointestinal disorder was not 
manifested until many years after service and is not related 
to active duty service or any incident therein.

5.  There is no competent evidence that the veteran currently 
has post-traumatic stress disorder.

6.  The preponderance of the evidence shows that the 
veteran's current residuals of facial injuries were not 
present until after service and are not related to active 
duty service or any incident therein.


CONCLUSIONS OF LAW

1.  Degenerative joint disease of multiple joints was not 
incurred in or aggravated by service, and arthritis may not 
be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

2.  Residuals of frostbite were not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  

3.  Gastritis and gastroenteritis were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).  

4.  Post-traumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303, 3.304 (2005).  

5.  Residuals of facial injuries were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The VA has promulgated revised regulations 
to implement these changes in the law.  See 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  In Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), the United States Court 
of Appeals for Veterans Claims (Court) held, in part, that a 
VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that supports to the claim.  See also Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  

The Board finds that the VA's duties under the law and 
implementing regulations have been fulfilled.  The veteran 
was provided adequate notice as to the evidence needed to 
substantiate his claims.  The Board concludes the discussions 
in the rating decision, the statement of the case (SOC), the 
supplemental statements of the case (SSOCs) and letters sent 
to the veteran informed him of the information and evidence 
needed to substantiate the claims and complied with the VA's 
notification requirements.  The SOC and SSOCs included 
summaries of the evidence which had been obtained and 
considered.  The SOC and SSOCs also included the requirements 
which must be met to establish service connection.  The 
communications, such as letters from the RO dated in May 2001 
and July 2003 provided the veteran with a specific 
explanation of the type of evidence necessary to substantiate 
his claims, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  See generally Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The July 2003 letter specifically 
advised him that it was his responsibility to make sure that 
the RO received all requested records that were not in the 
possession of a Federal department or agency.  Therefore, the 
Board finds that the letter as a whole complied with the 
fourth element.  Thus, the Board finds that each of the four 
content requirements of a VCAA notice has been fully 
satisfied.  The Board also notes that the May 2001 letter was 
provided prior to the adjudication of the claims.  The VA has 
no outstanding duty to inform the appellant that any 
additional information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
claims file contains the veteran's service medical records.  
His current treatment records have also been obtained.  He 
has been afforded a VA examination, and relevant medical 
opinions have been obtained.  He has also been afforded a 
hearing.  The Board does not know of any additional relevant 
evidence which has not been obtained.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the veteran's claims.  Therefore, no further assistance to 
the veteran with the development of evidence is required.  

In the circumstances of this case, another remand to have the 
RO take additional action under the Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  

I.  Entitlement To Service Connection For Degenerative
 Joint Disease Of Multiple Joints.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as 
arthritis is manifest to a compensable degree within one year 
after separation from service, the disorder may be presumed 
to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  38 C.F.R. § 3.303(a).  

With chronic disease shown as such in service (or within the 
presumptive period under Sec. 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

The veteran asserts on appeal that he is entitled to service 
connection for degenerative joint disease of multiple joints.  
He alleges that he incurred such a disorder during his period 
of service as a result of injuries sustained during multiple 
physical assaults.  The veteran testified in support of his 
claim during the hearing held in July 2004.  He recounted 
having been assaulted multiple times during service, 
including an incident in which he was thrown into frigid 
waters.  

The veteran's service medical treatment records contain only 
two records which contain any mention of musculoskeletal 
symptoms.  The entries dated in April 1959 reflect that the 
veteran reported having general aches and pains and feeling 
stiff all over.  It was noted that the onset was on Friday 
night after doing extra duty.  Physical examination was 
negative.  The diagnosis was functional musculoskeletal 
reaction.   He was instructed to rest.  

Subsequent service medical record entries dated in May and 
June 1959 do not contain any additional references to 
musculoskeletal complaints.  The report of a separation 
examination conducted in May 1959 reflects that clinical 
evaluation of the upper extremities, lower extremities, 
spine, and other musculoskeletal features was normal.  
Although the veteran has indicated his belief that the 
service separation examination may have pertained to another 
recruit with the same name, the Board finds no logical basis 
for such a conclusion.  Although the date of birth shown on 
the discharge examination differs slightly from the date 
shown on the entrance examination, this appears to have been 
a simple typographical or clerical error.  The Board notes 
that all other relevant information, such as identification 
number, place of birth, home address, and mother's name, 
matches.  Therefore, the Board concludes that this was in 
fact the report of a separation examination conducted on the 
veteran.  

There is no evidence of the presence of arthritis of any 
joint within a year after separation from service.  Although 
post-service medical treatment records dated in August 1963 
and November 1963 reflect that the veteran was treated for 
orthopedic injuries such as torn menisci of the left knee, 
multiple contusions and abrasions, a sprain of the 
lumbosacral spine and fractures of the left wrist and great 
toe, it was specifically noted that the injuries occurred 
during a motorcycle accident in July 1963.  There was no 
mention of any previous injuries in service.     

The veteran has presented a transcript of testimony presented 
by a physician in August 1977 in connection with a claim for 
Social Security disability benefits.  The testimony was to 
the effect that the veteran's orthopedic problems were most 
likely traumatically induced.  The Board notes, however, that 
the testimony does not contain any mention of service.  
Therefore, the testimony cannot be said to contain any 
medical opinion liking the orthopedic problems to service as 
opposed to linking them to the documented traumatic injuries 
suffered after service.  

A VA podiatry clinic record dated in July 2004 reflects that 
an examiner noted that the veteran had given a history of a 
beating in service, and the examiner stated that injuries 
sustained in the beating "could possibly" result in foot 
and leg pain as well as other DJD of his body.  Similarly, a 
VA medical treatment record dated in November 2004 reflects 
that the physician stated that it was his opinion that some 
of the veteran's left wrist pain and deformity could well be 
related to his old trauma while on active duty.  The Board 
notes, however, that such equivocal opinions are not 
sufficient to support the claim.  See Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992) (holding that a physician's 
statement that a service-connected disorder "may or may 
not" have prevented medical personnel from averting the 
veteran's death was not sufficient to support a claim); 
Beausoleil v. Brown, 8 Vet. App. 459 (1996) (holding that a 
general and inconclusive statement about the possibility of a 
link was not sufficient); and Stegman v. Derwinski, 3 Vet. 
App. 228, 230 (1992) (holding that there was a plausible 
basis for the Board's decision that a disability was not 
incurred in service where even the medical evidence favorable 
to the appellant's claim did little more than suggest the 
possibility that the veteran's illness might have been caused 
by his wartime radiation exposure).

The veteran was afforded a VA examination in January 2005.  
The report shows that the examiner reviewed the veteran's 
contentions and thoroughly reviewed the claims file.  
Following physical examination, the examiner concluded that 
the veteran's contention that his musculoskeletal injuries 
were a direct consequence of military duty was "completely 
unfounded."  In support of this conclusion, the examiner 
noted that the post service medical evidence included the 
motor vehicle accident in 1963.    

After reviewing all of the relevant evidence, the Board finds 
that current degenerative joint disease of multiple joints 
was not manifested until many years after service and is not 
related to active duty service or any incident therein. 
Although there were a few complaints of joint pain in 
service, neither arthritis  nor degenerative joint disease 
was diagnosed in service.  The symptoms apparently resolved 
as they were not noted in subsequent service treatment 
records or on separation.  There is also no medical evidence 
of the manifestation of arthritis within a year of separation 
of service so as to allow such a disorder to be presumed to 
have been incurred in service.  The only informed medical 
opinion which is of record reflects that the current problems 
are not related to service.  The Board notes that the veteran 
has alleged in testimony and statements on appeal that his 
current degenerative joint disease of multiple joints 
originated during his period of service.  However, the Board 
notes that the veteran is not competent, as a lay person, to 
assert that a relationship exists between his period of 
service and such disorder, or to otherwise assert medical 
causation. See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Accordingly, the Board concludes that degenerative 
joint disease of multiple joints was not incurred in or 
aggravated by service, and any arthritis may not be presumed 
to have been incurred in service.  

II.  Entitlement To Service Connection For Residuals Of 
Frostbite.

During the hearing held in July 2004, the veteran reported 
that he sustained frostbite during service.  He said that it 
affected his hands, fingers and part of his leg.  He 
indicated that an area of his leg did not have hair because 
that was where the skin froze.  

The veteran's service medical records do not contain any 
references to frost bite.  The report of a medical 
examination conducted in May 1959 for the purpose of his 
discharge reflects that clinical evaluation was normal other 
than a scar of the left arm which had also been noted on 
entrance examination.  

There is also no post service medical evidence of the 
presence of frostbite.  The veteran was afforded a VA 
examination in January 2005, but no frostbite residuals were 
found.  The examiner noted that the veteran reported that he 
sustained frostbite all over his body.  When asked to 
identify specific regions, he pointed to his left lateral 
upper thigh, and noted that he had decreased hair growth in 
that region.  The veteran also reported that he had frostbite 
to both feet and both hands.  He further stated that he was 
unable to tolerate cold weather, but he was unable to 
described any other symptoms consistent with cold injury.  
The examiner noted that "The veteran has no physical exam 
findings that are consistent with cold injury." On physical 
exam, there was no evidence of nail abnormalities, skin 
changes or scarring consistent with cold injury.  Peripheral 
pulses were 2/2 in both the upper and lower extremities.  
Sensory function was grossly intact.  The examiner concluded 
that the veteran's claim was unfounded, and the veteran had 
no frostbite injury.    

After considering all of the evidence of record, the Board 
finds that there is no evidence that the veteran currently 
has residuals of frostbite.  The only pertinent current 
medical evidence reflects that he does not have any such 
residuals.  A service-connection claim must be accompanied by 
evidence which establishes that the claimant currently has 
the claimed disability.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).  The veteran's own lay opinion that he has 
frostbite injury residuals is outweighed by the VA examiner's 
competent medical opinion that no such injuries are present.  
Accordingly, the Board concludes that residuals of frostbite 
were not incurred in or aggravated by service.

III.  Entitlement To Service Connection For Gastritis And 
Gastroenteritis.

During the hearing held in July 2004, the veteran testified 
that he developed gastrointestinal symptoms and an ulcer in 
service, and that he had symptoms since that time.  

The veteran's service medical record show that he was treated 
in a hospital ward between April 29. 1959 and May 1, 1959, 
for acute gastro-enteritis.  It was noted that he had a 
history of pains in the lower quadrant of the abdomen for the 
previous two weeks.  Physical examination was essentially 
negative.  He was placed on a liquid diet and then progressed 
to a soft regular diet.  He showed a favorable response and 
was discharged to light duty.  Also presented is an undated 
and crossed out service medical record entry which reflects 
that the veteran had a diagnosis of gastritis, RO [rule out] 
peptic ulcer.  

The report of a medical examination conducted in May 1959 for 
the purpose of discharge shows that clinical evaluation of 
the abdomen and viscera was normal. 

There is no evidence of an ulcer within a year after 
separation from service.  A post service medical record dated 
in November 1963 reflects that the veteran had been treated 
for mucous type colitis without much response.  An upper GI 
series showed a small active duodenal ulcer with mild 
deformity of the bulb.  However, it was noted that his 
symptoms of abdominal cramps had been present for the past 
two months.  Thus, the history places the date of onset as 
being after separation from service.  

A post service record dated in September 1973 also reflects 
treatment for a suspected active duodenal ulceration.  Again, 
however, there was no mention of his period of service.  

A VA medical record dated in November 2004 shows that a VA 
physician stated that it was his opinion that the current 
abdominal symptoms could well be related to old trauma while 
on active duty.  However, as discussed above, such an 
equivocal opinion is not adequate to support the claim.  

In order to evaluate whether any post service 
gastrointestinal disorder is related to service, the veteran 
was afforded a VA examination in January 2005.  The report 
shows that the examiner noted the veteran's hospitalization 
in service for treatment of gastrointestinal symptoms.  
However, the examiner further noted that the veteran's 
symptoms resolved and he was found on his discharge 
examination to have no abnormalities or residuals of 
gastrointestinal conditions.  The examiner concluded that 
"The veteran's current gastrointestinal complaints are, in 
my opinion, not due to active military duty."  

Thus, the preponderance of the evidence shows that the 
veteran's current gastrointestinal disorder was not 
manifested until years after service and is not related to 
active duty service or any incident therein.  Accordingly, 
the Board concludes that gastritis and gastroenteritis were 
not incurred in or aggravated by service.  

IV.  Entitlement To Service Connection For Post-Traumatic 
Stress Disorder.

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with §4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. 38 C.F.R. § 3.304  

During the hearing held in July 2004, the veteran testified 
that he had developed a psychiatric disorder as a result of 
an assault which occurred during service.  He conceded that 
he was not currently being treated for post-traumatic stress 
disorder.  

The veteran was afforded a VA mental disorders examination in 
January 2005.  The psychiatrist who conducted the examination 
reviewed the claims files and computerized treatment records. 
He noted that the veteran had been in the Coast Guard from 
March 1959 to June 1959 and was discharged prematurely due to 
unsuitability. The veteran reported that while he was in 
service he was beaten by fellow servicemen. Following 
examination, however, the only pertinent diagnoses on the VA 
examination were malingering and histrionic personalty 
disorder.  The examiner stated that it was noteworthy that 
despite his claims of a severe psychiatric disorder, the 
veteran had never received treatment for any psychiatric 
problem. In an addendum, the examiner stated that "It is 
less likely than not the veteran has a psychiatric disorder 
related to his service in the United States Coast Guard."

Based on the foregoing, the Board finds that there is no 
competent evidence that the veteran currently has post-
traumatic stress disorder.  The Board also notes that 
personality disorders are not diseases or injuries within the 
meaning of applicable legislation pertaining to disability 
compensation.  See 38 C.F.R. § 3.303(c).  
Accordingly, the Board concludes that post-traumatic stress 
disorder was not incurred in or aggravated by service.  

V.  Entitlement To Service Connection For Residuals Of Facial 
Injuries.

During the hearing held in July 2004, the veteran testified 
that he sustained facial injuries, including cuts, swollen 
lips and a broken nose, during service.  

The veteran's service medical records do not contain any 
references to facial injuries.  The report of a medical 
examination conducted in May 1959 for the purpose of 
separation from service shows that clinical evaluation of the 
head, face, nose, and sinuses was normal.  The only scar 
noted was on the arm.  
The Board notes that the veteran has presented a photograph 
of himself in service which he asserts demonstrates that he 
sustained severe facial injuries in service.  The Board notes 
that there appear to be either shadows or small bruises or 
scrapes in the area of his mouth.  However, there is no 
definite evidence of any severe injury as described by the 
veteran.  Although the pictures demonstrates that the veteran 
had a broad nose, the nose does not have any discoloration or 
other sign of injury.  

The earliest post service medical evidence reflecting the 
presence of facial injuries are dated in August 1963 and 
reflect that the veteran sustained injuries as a result of an 
automobile accident in July 1963.  On admission, the injuries 
included multiple abrasions of areas of the body including 
the face and forehead.  The August 1963 hospital record 
reports that a deviation of the septum was corrected through 
a submucosal resection.  A private hospital record dated a 
few months later in November 1963 indicates that the accident 
had resulted in a broken nose.  

A VA medical record dated in November 2004 shows that a VA 
physician stated that it was his opinion that the current 
facial pain and deformity could well be related to old trauma 
while on active duty.  However, as discussed above, such an 
equivocal opinion is not adequate to support the claim.  

The report of a VA examination conducted in January 2005 
shows that a VA examiner reviewed the claims file and noted 
that the veteran reported that he sustained a fractured nose 
as a result of facial trauma inflicted by his fellow 
servicemen.  However, the examiner concluded that this 
account was contradicted by the medical documents in the 
claims file.  The examiner noted that the post service 
treatment records from the accident in 1963 reflected facial 
injuries, while the service medical records do not.  The 
examiner concluded that the claim was unfounded and he 
specifically found that the facial injuries were not due to 
military service.  

In summary, the preponderance of the evidence shows that the 
veteran's current residuals of facial injuries were not 
present until after service and are not related to active 
duty service or any incident therein.  Accordingly, the Board 
concludes that residuals of facial injuries were not incurred 
in or aggravated by service.  


ORDER

1.  Service connection for degenerative joint disease of 
multiple joints is denied.

2.  Service connection for residuals of frostbite is denied.

3.  Service connection for gastritis and gastroenteritis is 
denied.

4.  Service connection for post-traumatic stress disorder is 
denied.

5.  Service connection for residuals of facial injuries is 
denied.  



______________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


